Exhibit 10.1

CAPSTONE TURBINE CORPORATION

INDUCEMENT STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into on this 18th day of December, 2006 by and between
Capstone Turbine Corporation (the “Company”) with Darren R. Jamison (the
“Optionee”) to evidence the award of an option to purchase the common stock of
the Company that was made on December 18, 2006.

RECITALS:

WHEREAS, the Company, through action of the compensation committee of its board
of directors taken on December 18, 2006, made a conditional option award to
Optionee to purchase the Company’s Common Stock (the “Option”) as an inducement
to encourage Optionee to accept an offer of employment as the Company’s
president and chief executive officer;

WHEREAS, the parties, in connection therewith, entered into a letter agreement
dated December 1, 2006, that sets forth general terms of employment of the
Optionee by the Company, including the terms of the Option that is evidenced by
this Agreement;

WHEREAS, the parties desire to set forth the terms of such Option and to
acknowledge that the shares of Common Stock that may be acquired hereunder shall
be registered under the Securities Act of 1933, as amended (“Securities Act”) on
Form S-8; and

WHEREAS, the parties further acknowledge that this Option is granted separately
from the Capstone Turbine Corporation 2000 Equity Incentive Plan (the “2000
Plan”), but desire that this Option be subject to the terms contained in the of
the 2000 Plan, except as otherwise provided for herein;

NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties do hereby agree to the following terms and conditions regarding the
Option covered hereby:

I.                                         NOTICE OF STOCK OPTION GRANT

Notice is hereby given of the grant of the Option, subject to the following
terms. References in this Agreement to certain terms of the Option shall be as
defined in this Article I:

Date of Grant:

December 18, 2006

 

 

Exercise Price:

$1.27 per Share

 

 

Total Number of Shares:

2,000,000

 

 

Total Exercise Price:

$2,540,000.00

 

 

Type of Option:

Non-Qualified Stock Option

 


--------------------------------------------------------------------------------


 

Term:

10 years commencing on Date of Grant

 

Exercise and Vesting Schedule:

This Option shall vest and become exerciseable on the dates and as described in
this paragraph, subject to the Optionee continuing to be either an Employee or a
Consultant to the Company on such vesting dates. On December 18, 2007, Optionee
shall be vested in and have the right to exercise the Option with respect to
500,000 Shares. Thereafter, Optionee shall become vested in and have the right
to exercise this Option with respect to 1/48th of the number of Shares subject
to the Option on the day of each month corresponding to the Date of Grant, so
that the Option shall be fully vested and exercisable on the fourth anniversary
of the Date of Grant. However, if Optionee is terminated by the Company other
than for Cause prior to the one-year anniversary of the Date of Grant, Optionee
shall become vested in and have the right to exercise this Option with respect
to 1/48th of the number of Shares subject to the Option for each full month of
employment following the Date of Grant, based on the day of the month
corresponding to the Date of Grant, through the date of such termination.

Option Termination:

The Option shall terminate on December 18, 2016; provided, however, that if
Optionee ceases to be either an Employee or a Consultant prior thereto, then the
Option shall terminate earlier pursuant to the terms of Sections 10(d), 10(e),
and 10(f) of the Plan.

II.                                     AGREEMENT

1.                                       Grant of Option. The Option to purchase
the Shares of Common Stock is subject to the terms set forth in Article I of
this Agreement. Except as expressly provided for herein, this Option is also
subject to the terms, definitions and provisions of the 2000 Plan, which are
incorporated herein by reference. All capitalized terms used in this Agreement
shall have the meanings ascribed to such terms in the 2000 Plan, except as may
be otherwise defined herein. The Option evidenced in this Agreement is intended
by the parties to be granted in fulfillment of the Company’s obligation to award
a stock option pursuant to the letter agreement between the parties dated
December 1, 2006; the terms of this Agreement completely replace and supersede
the terms addressing the subject matter contained in such letter agreement.

2.                                     Exercise of Option. The Option shall be
exercisable cumulatively according to the vesting schedule set forth in Article
I of this Agreement, based on Optionee’s continued status as an Employee or a
Consultant, and subject to the procedures and methods for payment set forth in
the 2000 Plan. Any portion of the exercisable portion of the Option may be
exercised at any time by the Optionee until the Option has terminated.

3.                                       Lock-Up Period. Optionee hereby agrees
that if so requested by the Company or any representative of the underwriters
(the “Managing Underwriter”) in connection with any registration of the offering
of any securities of the Company under the Securities Act or any applicable
state laws, Optionee shall not sell or otherwise transfer any Shares or other
securities of the Company during the 180-day period (or such longer period as
may be requested in writing by the Managing Underwriter and agreed to in writing
by the Company) (the “Market Standoff


--------------------------------------------------------------------------------


Period”) following the effective date of a registration statement of the Company
filed under the Securities Act. The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such Market Standoff Period.

4.                                       Non-Transferability of Option. The
Option may not be transferred in any manner except by will or by the laws of
descent or distribution. It may be exercised during the lifetime of Optionee
only by Optionee. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document.

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

By:

/s/ WALTER J. MCBRIDE

 

 

 

Walter J. McBride

 

 

Executive VP & Chief Financial Officer

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT OR CONSULTANCY AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS STOCK OPTION AGREEMENT, NOR IN THE CAPSTONE TURBINE CORPORATION
2000 EQUITY INCENTIVE PLAN, WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL
CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR
CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY
AT ANY TIME, WITH OR WITHOUT CAUSE.

Optionee hereby acknowledges receipt of the 2000 Plan and a current prospectus
for the offering represented by the grant of this Option. Optionee represents
that he is familiar with the terms and provisions of the 2000 Plan and this
Agreement and does hereby accept the Option subject to all of its terms.
Optionee has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement
and the Option granted hereunder. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the 2000 Plan or this Agreement. Optionee further agrees
to notify the Company upon any change in the residence address indicated below.

Dated: January 25, 2007

/s/ DARREN R. JAMISON

 

 

Darren R. Jamison, Optionee

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

CAPSTONE TURBINE CORPORATION

NOTICE OF EXERCISE

Capstone Turbine Corporation

21211 Nordhoff Street

Chatsworth, CA 91311

Attention: Corporate Secretary

1.                                       Exercise of Option. Effective as of
today,               , 20    , the undersigned (“Optionee”) hereby elects to
exercise the right to purchase               shares of the Common Stock (the
“Shares”) of Capstone Turbine Corporation (the “Company”) under and pursuant to
the terms of that certain option granted on December, 2006, as evidenced in an
agreement dated December    , 2006 (the “Agreement”).

2.                                       Representations of Optionee. Optionee
acknowledges that he/she has received, read and understands the Agreement, the
Capstone Turbine Corporation 2000 Equity Incentive Plan (the “2000 Plan”) and
all materials constituting the prospectus for the option described in the
Agreement. Optionee has had opportunity to consult with legal and tax counsel
prior to this exercise.

3.                                       Rights as Stockholder. Optionee
understands that (i) the Company shall promptly issue (or cause to be issued)
Shares to be acquired upon the exercise signified in this notice, (ii) Optionee
has no right to vote or receive dividends or any other rights as a stockholder
with respect to Shares covered hereby until the Shares are issued, as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company, (iii) no adjustment will be made for a dividend
or other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 15 of the 2000 Plan.

4.                                       Tax Consultation. Optionee acknowledges
that adverse tax consequences can result from the purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax advisors
that Optionee deems appropriate in connection with the purchase or disposition
of the Shares and that Optionee is not relying on the Company for any tax
advice.

5.                                       Successors and Assigns. The Company may
assign any of its rights under this notice to single or multiple assignees, and
this notice shall inure to the benefit of the successors and assigns of the
Company. This notice shall be binding upon Optionee and his heirs, executors,
administrators, successors and assigns.

6.                                       Interpretation. Any dispute regarding
the interpretation of this notice shall be submitted by Optionee or by the
Company forthwith to the Company’s Board of Directors or the committee thereof
that administers the 2000 Plan (the “Committee”), which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Committee shall be final and binding on the Company and on Optionee.


--------------------------------------------------------------------------------


7.                                       Governing Law; Severability. This
notice shall be governed by and construed in accordance with the laws of the
State of Delaware excluding that body of law pertaining to conflicts of law.
Should any provision of this notice be determined by a court of law to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

8.                                       Notices. Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed to the other party at
its address as shown below beneath its signature, or to such other address as
such party may designate in writing from time to time to the other party.

9.                                       Further Instruments. The parties agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this notice.

10.                                 Delivery of Payment. Optionee herewith
delivers to the Company the full Exercise Price for the Shares, as well as any
applicable withholding tax.

11.                                 Entire Agreement. The 2000 Plan and the
Agreement are incorporated herein by reference. This notice, the 2000 Plan and
the Agreement constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and Optionee
with respect to the subject matter hereof.

Submitted by:

Accepted by:

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

 

 

 

OPTIONEE: Darren R. Jamison

By:

 

 

 

 

Name:

 

 

 

 

Title

 

 


--------------------------------------------------------------------------------